Citation Nr: 0614925	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for psychiatric disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, L.H., and K.V.




INTRODUCTION

The veteran served on active military duty from January 2, 
1957 to July 8, 1957.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2005 to the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO) for 
additional action.  


FINDINGS OF FACT

1.   The veteran's claim for entitlement to service 
connection for a psychiatric disorder was denied by an 
unappealed rating decision dated in March 1983.

2.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for a psychiatric disorder, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's psychiatric disability clearly and 
unmistakably existed prior to his military service and was 
not aggravated by his military service.

4.  The veteran's preexisting psychiatric disability did not 
increase in severity or chronically worsen during his 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §3.156(a) (2001).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim for a psychiatric disorder 
by an unappealed rating decision in March 1983.  The evidence 
submitted since the RO rendered its 1983 is neither 
duplicative nor cumulative, and is both probative and 
relevant to the issue at hand, the Board finds it "new and 
material," and therefore, the veteran's claim of entitlement 
to service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §3.156(a).

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
April 2004, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish his claim for service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Under the provisions of the VCAA, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  There are medical examinations and opinions as to 
the issue on appeal of record.  All available evidence that 
is pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence of record on 
which to make a decision.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims file.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

There were no psychiatric complaints or findings on 
preservice evaluation in December 1956.  The veteran 
indicated on his service entrance examination that the only 
clinician he had seen during the 5 years prior to enlistment 
was by "Dr. Stander" for a physical examination for 
athletics.  The veteran entered military service in January 
1957.  In April 1957, it was noted that the veteran reported 
a history of depression the previous year, and had recurrent 
symptoms of anxiety and depression, and was unable to perform 
duties.  The impression was acute anxiety and emotional 
instability.  That month, a Board of Medical Survey was 
performed.  The veteran provided the history that he

never made adequate interpersonal 
adjustments with either males or females 
although he has attempted to establish 
theses.  He has always ended up being 
greatly frustrated whenever the 
relationship would terminate, would 
become very depressed and orexic, have 
disturbance in his sleep, tense, 
sweating.  The last time this occurred 
was in May 1956 at which time he weighed 
170 pounds, and over the ensuing four 
months, his appetite became so disturbed 
along with his sleep rhythmn (sic) and 
mood, so depressed that he went from 170 
to 140 pounds.  At present time he weighs 
about 140 pounds, is tense, nervous and 
several nights each week as (sic) a 
disturbance in his sleep rhythmn (sic).

The consultant in psychiatry, C. Miller, M.D., found that the 
veteran gave 

A very definite history of a rather 
severe depressive reaction with [its 
onset] in May of 1956.[  ]Apparently this 
depression reaction was not brought to 
light at the time he was enlisted in the 
[United States Coast Guard] in January of 
1957, otherwise it certainly would have 
made him unfit for enlistment.  It is 
fortunate that it has been discovered at 
this time and I certainly strongly 
recommend that he be discharged medically 
fore (sic) a depressive reaction, 
moderately severe, as manifested by 
depression, symptoms of anxiety, tension, 
loss of weight, 30 pounds since May 1956 
to October 1956 disturbances in appetite 
and [other feelings] of anxiety.  Stress, 
minimal; onset of this reaction occurred 
with a breaking of friendship prior to 
his entrance into the [United States 
Coast Guard]. . . . 

The Final Medical Certificate reported a diagnosis of 
psychoneurotic reaction, depressive reaction, moderately 
severe.  In a May 1957 report, it was found that the veteran 
had the personality disorder of a psychoneurotic reaction, 
depressive reaction, moderately severe, that existed prior to 
his service entrance and was not incurred in or aggravated by 
his military service.  In June 1957, prior to service 
discharge, an examination revealed psychoneurotic reaction, 
depressive reaction, moderately severe, that was found not 
incident to military service.  

Subsequent to service discharge, VA outpatient treatment 
records showed in October 1982, that the veteran had used 
prescription "uppers" for 20 years and was depressed 
without them.  In November 1982, the diagnosis was 
amphetamine abuse for weight control.  A VA hospital report 
dated in December 1982, reported that the veteran had been 
referred for depression.  It was noted that the veteran had 
been taking amphetamines since 1960, and had begun treatment 
to stop taking amphetamines in September 1982, and had taken 
his last dose approximately 3 weeks previous to admission.  
The diagnosis was dysthymic disorder.  Although the veteran 
gave a history of bipolar disorder during this time, the 
first evidence of record of a diagnosis of bipolar disorder 
was in 1983.

According to June 2000, July 2001, and July 2003 medical 
opinions from H. Lenhart, M.D., the veteran's psychiatric 
disability either began after recruitment into the military 
or was aggravated by service.  In the June 2000 opinion, Dr. 
Lenhart indicated that he began treating the veteran for 
bipolar disorder in April 1999, and prior to that time the 
veteran had been treated by his associate for several years.  
He indicated that he had reviewed "the reason the Board of 
Medical Survey gave for discharging the [veteran]."  Dr. 
Lenhart observed that the psychiatric findings of Dr. Miller 
were not included in the military board's findings; however, 
the medical report was written by Dr. Miller.  Dr. Lenhart 
opined that the veteran's current bipolar depression was 
"more likely than not the result of his military service.  
Furthermore, even though his current condition could have 
been pre-existing . . . the time [the veteran] spent in the 
Coast Guard more likely than not aggravated his current 
condition."  The Board finds that this opinion is 
speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  In 
July 2003, Dr. Lenhart states that he is convinced that the 
veteran's long term bipolar affective disorder "is services-
related (sic) because it began only after his recruittment 
(sic) into the military and has been exacerbated by his 
military experiences."  However, Dr. Lenhart provides no 
rationale for these opinions, and although he stated that he 
reviewed the veteran's discharge documents, there is no 
evidence in the record that he reviewed the veteran's 35 year 
medical history subsequent to service discharge.  Moreover, 
Dr. Lenhart provides no specific "military experiences" 
that he states exacerbated the veteran's bipolar affective 
disorder 

In a statement dated in July 2001, Dr. Lenhart indicated that 
it was his "understanding" that the veteran's medical 
history was first diagnosed when he was in the military and 
that he was discharged due to his "affective illness."  Dr. 
Lenhart further indicates that it was his "understanding" 
that the veteran's military records indicate his depressive 
reaction had its onset in 1956, although it was not shown on 
the pre-induction examination and also, that the Board of 
Medical examination did not agree that the depression had its 
onset prior to service entrance.  Contrary to Dr. Lenhart's 
"understanding," the Board notes that the Board of Medical 
Survey report indicates that Dr. Miller found that the 
veteran's depressive reaction began in May 1956 prior to 
military service.  Dr. Lenhart then concludes that there is a 
direct connection between the veteran's military "career" 
and his depressive disorder.  In this regard, it is not clear 
if Dr. Lenhart had access to the veteran's complete medical 
records, which show that the veteran's depressive reaction 
was found within 4 months of his military "career" which 
spanned 6 months.    

Correspondence from S. H. Shaheen, D.O., dated in April 2002 
and May 2002, indicate that he was the veteran's physician 
prior to service and that the veteran was "emotionally 
normal," "of both sound mind and body" and "a normal 
healthy, well adjusted 16 year old."  However, it is not 
shown that Dr. Shaheen is a psychiatrist, or performed a 
mental evaluation when the veteran was 16, and did not 
provide any medical records dated prior to the veteran's 
military service to support his opinion about medical 
findings that occurred approximately 45 years earlier.     

After examining the veteran and reviewing the claims file, a 
VA physician concluded in March 2001 that the veteran's 
psychiatric disability was neither due to nor aggravated by 
service.  The examiner stated that there was no reason to 
question Dr. Miller's findings made in service in May 1957, 
and that the veteran's currently diagnosed major depression 
was not "the result of six months in service in 1957."  The 
examiner further stated that there was "no particular reason 
to believe that the service life aggravated the prior 
condition."

In August 2004, the Board requested a medical expert opinion 
as to the issue on appeal.  In September 2004, the report of 
the medical expert stated

It is my opinion that the veteran's 
current psychiatric disorder had its 
onset prior to his military service.  
Furthermore it is my opinion that the 
veteran's pre-existing psychiatric 
condition was not aggravated by his 
military service.
...
My opinions are based on review of the 
claims folder and medical records 
provided.  The Board of Medical Survey 
dated April 30, 1957 indicates that the 
veteran reported that he had experienced 
the onset of depressive symptoms 
characterized by depressed mood, 
disturbance in appetite, weight loss, 
sleep disturbance, and anxiety in May of 
1956.  Breakup of friendship prior to 
entering the military was cited as a 
precipitating factor.  The description of 
psychiatric symptoms that was given at 
the time of the Board Medical Survey is 
consistent with the [veteran's] current 
diagnosis of bipolar disorder which can 
present with an episode of depression as 
the first onset of illness.  Dr. 
Lenhart's correspondence dated in June 
15, 2000, July 23, 2001 and July 25, 2003 
does not give any additional objective 
data that would refute the history that 
was obtained from the veteran as it was 
recorded in April of 1957.  As Dr. 
Lenhart points out, it is true that no 
clear symptoms of psychiatric illness 
were noted during the entry medical 
examination.  However, the veteran's self 
report of difficulty with school studies 
or teachers coupled with dropping out of 
high school the year prior to enlistment 
as documented on the entry medical 
examination record also suggests that 
there may have been a decline in his 
functioning prior to entering service.  
Furthermore, there is no objective 
evidence in the medical records provided 
to suggest that the veteran identified 
any particular event or factors 
associated with his military experience 
that impacted on or aggravated his 
psychiatric status after enlistment.  The 
only precipitating factor with regards to 
the [veteran's] depressive episode is the 
breakup of a friendship prior to his 
entrance into the military that was 
reported during the Board of Medical 
Survey by Dr. C. S. Miller dated April 
30, 1957.

The additional statements provided by the 
veteran and his supporters were also 
reviewed however more weight was placed 
on the documents that were written in 
1957 as they were felt to contain 
objective information that would have 
been obtained directly from the veteran 
at the time of his illness.  The 
statements of Dr. Shaheen dated 5/22/02 
and 4/3/02 were reviewed as well, however 
these statements do not specify when the 
veteran was last examined prior to 
entering the military, nor do they 
indicate that a psychiatric examination 
was specifically performed, therefore 
they were also given less weight in 
formulating this opinion compared to the 
original documents from 1957. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed 
prior to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran had the disorder in question prior to induction 
and should give weight to particular evidence based on 
accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  In 
short, what is required is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed prior to service.  Id. at 
1349.  All of the evidence of record must therefore be 
considered.  VA may look to contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  
Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Although the veteran's psychiatric disability was considered 
significant enough to warrant his release from service in 
1957, it was noted in the Board of Medical Survey report at 
the time that the disability preexisted service and was not 
aggravated thereby.  In fact, it was reported that the 
veteran's preexisting psychiatric disability involved a 
rather severe depressive reaction, while the service 
discharge diagnosis described his psychiatric disability as 
moderately severe, which means that the condition was no 
worse on service discharge than it was in May 1956.  See 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (holding that 
evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation).  


The Board also acknowledges the December 2003 testimony from 
the veteran and the April and May 2002 lay statements from 
K.V. and L.H. in support of the veteran's claim.  However, 
laypersons without medical training, such as the veteran, 
K.V., and L.H., are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
lay statements from K.V. and L.H. and testimony of the 
veteran can not be considered competent evidence as to the 
issue on appeal.

Moreover, as the opinions of Dr. Lenhart are speculative, 
without rationale, or based on an inaccurate factual basis, 
they cannot be considered competent as to the issue on 
appeal.  As the statements from Dr. Shaheen do not provide 
whether the veteran was given a psychiatric examination or 
when the last examination prior to entry into the military, 
they are not competent evidence as to the issue as to whether 
the veteran had a preexisting psychiatric disorder prior to 
service.

Service connection for psychiatric disability is not 
warranted as the evidence shows that the veteran's 
psychiatric disorder both clearly and unmistakably preexisted 
military service and was not aggravated thereby.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Accordingly, the 
veteran's claim is denied.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


